DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The election without traverse filed June 7, 2021 is acknowledged and has been entered.
	Applicant has elected the invention of Group II, claims 13-24, drawn to a method of treating cancer in a subject, said method comprising administering to the subject an immunosuppressive or immunoablative treatment and an engineered T cell expressing a CD19-specific chimeric antigen receptor (CAR).
	Additionally, Applicant has elected the species of the invention in which the CAR comprises an extracellular binding domain comprising the amino acid sequence of SEQ ID NO: 7 and wherein the CAR itself comprises SEQ ID NO: 15.

2.	The amendment filed June 7, 2021 is acknowledged and has been entered.  Claims 2, 3, 13, and 15 have been amended.  Claims 25-27 have been added.  

3.	Claims 2-27 are pending in the application.  Claims 2-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 7, 2021.

4.	Claims 13-27 are currently under prosecution.

Information Disclosure Statement
5.	The information disclosures filed April 4, 2019, May 18, 2020, and June 7, 2021 have been considered.  An initialed copy of each is enclosed.
Notably, one or more of the disclosure statements filed to date lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of earlier filed applications is acknowledged.  
However, claims 13-27 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely March 26, 2019.

Specification
7.	The specification is objected to for the following reason:
	At page 1, paragraph 1, of the specification there is a statement that this application is a continuation of Application Serial No. 14/891,296.  The prior filed application has since issued as U.S. Patent No. 10,874,693; yet the specification does not properly indicate the status of this application.  
Appropriate correction is required.

8.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 15 and 27 are drawn to the method claim 13 wherein the immunosuppressive or immunoablative treatment comprises treatment with alemtuzumab.
	M.P.E.P. § 608.01(o) states:  

While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01. 

M.P.E.P. § 608.01(o) further states that if the examiner determines that the claims presented in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims, provided no new matter is introduced.
It is submitted that it would not be clear from a reading of the descriptive portion of .

Claim Objections
9.	Claims 19 and 24 are objected to as being drawn in the alternative to the subject matter of a non-elected species of the invention.
	Here Applicant is duly reminded that at page 6 of the Office action mailed January 25, 2021 that “[upon] the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141” and at page 5 that the claims shall be restricted, if no generic claim is finally held to be allowable, to the single disclosed species elected for prosecution on the merits.

10. 	Claims 15 and 27 is objected to under 37 CFR 1.75(c), as failing to conform to the invention as set forth in the remainder of the specification, where the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.  See M.P.E.P. § 608.01(g).
	There is no written support in the descriptive portion of this application, as originally filed, for the terms “alemtuzumab”; moreover, while it may be that the antibody designated “alemtuzumab” is the same as the antibody designated “CAMPATH”, there is no description in the disclosure of the claimed invention (i.e., the method according to claim 13 in which the immunosuppressive or immunoablative treatment comprises treatment with alemtuzumab).
Appropriate correction is required (i.e., Applicant should make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims, as in accordance with the guidance set forth under M.P.E.P. § 608.01(o)).

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12.	Claims 13-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 13-27 are indefinite for the following reasons:
	(a)	The claims use the designations “CD19” and “CD52” as the sole means of identifying the particular polypeptides to which the claims are directed.  The use of laboratory and/or clinical designations only to identify a particular polypeptide or a class of polypeptides renders the claims indefinite because different laboratories or clinics may use the same laboratory designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases.  Indeed that seems to be the case in this instance since it appears that “CD52” may also be known by a number of other aliases that include: “MOX44”, “TSPAN25”, “TSP”, “Ox-44”, “Ox-4”, and “AI323659”.  Similarly it appears that “CD19” may be known by other designations that include, for example, “B4”, “Leu-12”, and “CVID3”.  In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct.  For example, the same terms are often used to describe various isoforms that are encoded by a single gene, which result from translation of alternatively spliced transcripts of that gene1; as another example, a single term is frequently used to identify multiple different polypeptides that occur in different species of animals, which although sharing certain structural and/or functional characteristics have distinct 2.  
35 U.S.C. § 112(b) requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the designations “CD19” and “CD52” used to describe the polypeptide(s) to which the claims are directed does not unambiguously identify those polypeptides, this requirement has not been met. 
Notably according to claims 19 and 24, the CAR to which the claims are directed is a CAR comprising an extracellular antigen binding domain derived from an scFv comprising the amino acid sequence of SEQ ID NO: 7, which according to the disclosure is an antibody that specifically binds to human CD19; there appears to be no factual evidence supporting any assertion that the CAR is capable of cross-reacting to bind to “CD19” polypeptides of any non-human animals; and yet the term “subject” is defined by the specification to includes “all members of the animal kingdom including non-human primates and humans” (page 27, lines 17 and 18).  Bearing these facts in mind it is suggested that the claims should be amended so as to be drawn to a method of treating cancer in a human subject comprising administering to the subject an engineered human T cell expressing a human CD19-specific CAR, which does not express human CD523; but if Applicant regards the invention as subject matter not limited to such a method then Applicant should more clearly identify the “CD19” and “CD52” polypeptides to which the claims are directed.  In any event, it is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.
4, but even so the use of such laboratory or clinical designations only to identify a particular antibody renders the claims indefinite because different laboratories or clinics may use the same laboratory or clinical designations to define completely distinct antibodies (e.g., biosimilars5 and engineered variants, which have distinct pharmacological properties (e.g., increased binding affinity or an enhanced effector function).  
Amendment of the claims to include the depository accession number of a cell line (e.g., a hybridoma) that produces the particular antibody to which the claims are directed would be remedial.  This is because deposit accession numbers are unique identifiers which unambiguously define a given cell line and the antibody produced thereby. 
It is important that the identity of the particular antibody to which the claims are directed be established because the method comprises administering this antibody to the subject and therefore the claimed invention cannot be practiced without the antibody.  However, as explained below, in accordance with M.P.E.P. § 2404.01, if Applicant can clearly and unambiguously identify the particular antibody to which the claims are directed and establish that it is known and readily available (e.g., from a commercial source), the Office will accept the showing, such that Applicant need not make a deposit for patent purposes, as suggested below, of a cell line producing the particular antibody in order to satisfy the enablement requirement set forth under 35 U.S.C. § 112(a) (see 37 C.F.R. 1.801-1.809).  However, as explained below, M.P.E.P. § 2404.01 also states that 
(c)	The claims are indefinite because claim 13 recites the phrase “in need thereof”.  The phrase “in need thereof” is not defined by the claim; it is unclear of what the sbuejct is required to be in need.  Moreover, the specification does not provide a standard for ascertaining whether or when a subject is in need and is also void of guidance indicating how one should determine or know when a given subject is to be regarded as being a subject “in need thereof”.  Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Must the subject have cancer or might the subject be at risk of developing cancer?  It is unclear. 
If appropriate, it is suggested that this issue may best be remedied by amending claim 13 to recite a limitation that the subject has a type of cancer expressing CD19 (e.g., a CD19-expressing lymphoma).  This is because if the cancer cells in the subject do not express CD19 then the CAR is not reasonable expected to target the engineered T cells expressing the CAR to the sites of cancer cells in the subject; and moreover if the cancer cells do not express CD19 the T cells will not be activated at the sites of cancer cells in the body of the subject upon binding of the CAR to CD19 on the surface of the cancer cells.  The engineered T cells may bind to normal CD19-expressing cells but then that would potentially be deleterious and would not result in the effective treatment of the cancer, which is the objective intended.6
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO 
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention7.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] 

13.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

14.	Claims 13-27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
To begin, the claims are drawn to a method comprising T cells that do not express CD52, but it has been established that T cells express CD52.  For example, Hernández-Campo et al. (Cytometry B Clin. Cytom. 2006 Mar; 70 (2): 71-81) describes a study of  normal patterns of expression of glycosylphosphatidylinositol-anchored proteins, such CD52 on different subsets of peripheral blood cells and reports the finding that intermediate to high levels of CD52 are expressed on the surfaces of both CD4+ and CD8+ T cells; see entire document (e.g., page 73; and Figure 2B at page 75).  As this is the case, it is reasonable to ask the question:  Which T cell are those to which the claims are directed, which are T cells that do not express CD52?  It is not evident.  Perhaps the T cells have been engineered or genetically modified in some way so that their expression of CD52 is disrupted or abolished but if this is the case this is certainly a feature of the invention that is not recited by the claims and Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Nevertheless it is aptly noted that according to the disclosure, “[in] another embodiment, said method further comprises a step of genetically modifying said cell by inactivating at least one gene expressing one component of the TCR, a target for an immunosuppressive agent, [an] HLA gene and/or an immune checkpoint gene such as PDCD1 or CTLA-4” (page 12, lines 10-13) and in further accordance with the disclosure that follows the gene that may be inactivated in the T cell that is genetically engineered to express the CAR may be CD52 (page 12, lines 13 and 14).  Certainly the claims do not comprise a step by which the gene in the T cells is inactivated, so one is left to wonder which T cells are those that do not express CD52, where both CD4+ and CD8+ T cells are known to express CD52 unless the gene encoding CD52 has been inactivated such that its expression is disrupted or abolished.  Inasmuch as the claims do not recite the seemingly essential step by which the T cells are genetically modified by inactivating the gene encoding CD52, it would seem that the claims might only bid one skilled in the art to somehow finish the inventive process by discovering the identities of T cells that do not express CD52 or by discovering means by which T cells that naturally express CD52 can be modified such that the expression of CD52 is disrupted; but extending such an invention is not the same as describing the claimed invention in a manner that would reasonably convey to the skilled artisan Applicant’s possession thereof as of the filing date of the application.
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354.
With further regard to the claimed engineered T cells that are to be administered to the subject, according to claim 16, the cells “have been made resistant to at least one immunosuppressive agent”, but what is this agent and how are the cells made resistant to it?  It is not clear.  According to claim 17, the cells have been made resistant to at least one immunosuppressive agent “due to the inactivation of a gene encoding a receptor for the immunosuppressive agent”, but again what is this agent and what is its receptor and how is it that a gene encoding the receptor is somehow inactivated in the T cells?  It is not clear and so it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).  What are the particularly identifying structural and/or functional features of the immunosuppressive agent and/or its receptor?  How might one immediately envisage, recognize or distinguish at least a substantial number of these immunosuppressive agents and/or their receptors? 
Turning to other issues, the claims are drawn to a process comprising administering to a subject “an immunosuppressive or immunoablative treatment”, but what is this?  It is not clear.  It might be any therapeutic agent or it might be any treatment (e.g., irradiation) that results in the suppression of the subject’s immune system or the ablation of immune cells.  Which agents or treatments are those that should be administered in the course of practicing the subject matter that is regarded as the invention, which, as claimed, is intended for use in treating any given type of cancer in any given subject?  Again it is not clear.  Presumably, if by administering to a subject “an immunosuppressive or immunoablative treatment” one necessarily administers to the 
Even if it were known or immediately understood what effects must result from administering to the subject the claimed “immunosuppressive or immunoablative treatment”, such that it might be possible to screen pluralities of materially and/or structurally disparate molecule or compounds to determine which, if any, have the ability to cause those effects in the subject when administered to the subject, Applicant is duly reminded the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of “immunosuppressive or immunoablative treatments” to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify such a treatment that can be used in combination with the engineered T cell expressing a CD19-specific CAR to practice the claimed invention as intended to treat any given type of cancer in a subject.  
According to claim 14, whatever it may be, the “immunosuppressive or immunoablative treatment” must be a treatment that “allows for the selection and expansion of the engineered T-cells within the subject”, but still what are these?  It is still not clear, particularly since the recitation by claim 14 is simply adds to a functional attribute to the description thereby of a substance that need not be composed of any particular material or have any particular structure or act by any particular mechanism to either suppress an element of the subject’s immune system or ablate some unspecified immune cells within the subject. 
Notably it cannot be predicted a priori whether any given substance is either “immunosuppressive” or “immunoablative” just because fludarabine, for example, has been found to have some properties.  Accordingly Applicant is duly reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568). 
“[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 
In this instance, as in that, there is no language that adequately describes with any of the requisite clarity and particularity at least a substantial number of the materially, structurally, and mechanistically disparate “immunosuppressive or immunoablative treatments” that can be used in practicing the claimed invention to achieve the claimed therapeutic effect.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
According to the disclosure at page 18 immunoablative agents include CAM PATH, anti-CD3 antibodies, cytotoxin, fludarabine, cyclosporin, FK506, FR506, rapamycin, mycoplienciic acid, steroids, FR901228, cytokines, and irradiation, but the claims are not so limited and it is not clear how or why any one or more of these agents is or should be regarded as representative of the genus of immunoablative treatments to be used in practicing the claimed invention as intended to treat cancer in a subject.  Clearly these different agents are composed of disparate materials and/or have markedly different structures; therefore there is no correlation between any one particularly identifying material or structural feature that is shared by these agents and at least a substantial number of other immunoablative treatments and their common utility or function (i.e., immunoablation).
Similarly while according to the disclosure at page 18 the immunosuppressive agents to be used in practicing the claimed invention include cyclosporin, azathioprine, methotrexate, mycophenolate, and FK506, it is not evident how or why any one or more of these agents as representative of the genus, as a whole.  Here again these different agents are composed of disparate materials and/or have markedly different structures; and therefore there is no correlation between any one particularly identifying material or structural feature that is shared by these agents and at least a substantial number of other immunosuppressive treatments and their common utility or function (i.e., immunosuppression).
Then, too, inasmuch as the claims are not limited to any one particular (known) “immunosuppressive or immunoablative treatments” such as a treatment with CAMPATH or OKT3, which are believed to be antibodies that binds to CD52 and CD3, respectively, but rather to any of a genus of substances that are only described as being either 
 Here it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to suppress the activation of T cells, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding something that that has the ability to be either immunosuppressive or an immunoablative when administered to a subject, so as to be suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective; without that something, it is impossible to practice the invention. 
According to the disclosure the “immunosuppressive or immunoablative 
Even if it might be presumed that the antibody must be an antibody that binds to a particular protein or biomarker such as CD52, which is not expressed by the claimed genetically engineered T cells, Applicant is reminded of the decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  In this instance the specification describes a single antibody having the designation CAMPATH, which is believed to be an antibody that binds to CD52, but inasmuch as the claims are not so limited and are instead directed to any of a genus of structurally disparate antibodies, which need not even bind to CD52 or to the same epitope thereof as CAMPATH, CAMPTAH cannot be reasonably regarded as being adequately representative of the claimed genus as a whole.     
Here it is aptly noted that the greater the variation in the genus, the less representative any particular antibody (or any other substance or treatment such as fludaribine or irradiation) would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
Again, while the “immunosuppressive or immunoablative treatments” may be a treatment with alemtuzumab, as in accordance with claim 15, for example, or a treatment AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

At best, given the disclosure, it might only seem obvious to try to develop “immunosuppressive or immunoablative treatments” that may be administered in combination with the disclosed genetically engineered T cells expressing a CD19-specific CAR in order to effectively treat any given type of cancer in any given subject, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
While one could test a plurality of materially and/or structurally disparate molecules and compounds to determine which, if any, have the ability to  suppress an element of the immune system or ablate at least a subpopulation of immune cells, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  Here, given 
Turning to another issue, while it is understood that the genetically engineered T cells expressing a CD19-specific CAR are intended to target and destroy cancer cells, if the cancer cells to not express CD19, then it is not reasonably expected that the invention, as claimed, will be effectively used.  Yet, the claims do not recite a limitation that requires the cancer in the subject that is to be treated using the claimed method be a type of cancer that is known to express CD19.
Then, too, because the subject is not necessarily a human, and because according to claims 19 and 24, in particular, the CAR that is expressed by the T cells is a CAR comprising an extracellular antigen binding domain that is derived from an anti-human CD19 antibody having the designation 4G78, it must be stated that it cannot be predicted if this same antibody or a CAR comprising an extracellular antigen binding domain derived therefrom is capable of cross-reacting to bind to the CD19 polypeptide of any and all species of animals, which according to the disclosure are to be regarded as the subjects to whom the claims are directed.9  Due to structural differences, while the antibody may well be capable of binding to human CD19, it may not be found to be capable of binding to dog or cat or horse CD19.  Given the dearth of factual evidence to support the assertion that the claimed invention can be used to treat cancer in any subject (i.e., any animal) it is submitted that the claims merely bid one skilled in the art to finish the inventive process by discovering in which animals cancer may be treated using the claimed invention and certainly the specification would not reasonably convey to the skilled artisan Applicant’s possession the claimed invention as of the filing date of this application.
In this case, since the claims are so broad, and the disclosure is so comparably Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  Here, since the claims are not necessarily limited to known materials having the properties of the “immunosuppressive or immunoablative treatments” and/or the “engineered T-cell expressing a CD19-specific CAR”, which does not express CD52, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Turning to address the engineered T cells again, the cells according to the claims express an CD19-specific chimeric antigen receptor (CAR), which either need not have any particular structure (see, e.g., claim 13) or which according to claim 18, for example, comprises at least one extracellular ligand binding domain, presumably one that binds to CD19, a transmembrane domain, and at least one intracellular signaling domain.  The problem is that none of the elements of which the claimed CAR may be comprised is an element having a known structure.  A ligand binding domain might be any polypeptide that functions to bind to a ligand (or presumably CD19), but describing an element of the claimed invention by its function alone is not an adequate or sufficient description, which would permit the skilled artisan to immediately envisage, recognize, or distinguish at least a substantial number of the plurality of structurally disparate ligand binding domains that are suitably used to construct a CAR that functions as necessary to be suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective.  
Since according to claim 18, the CAR comprises one extracellular ligand binding domain, which presumably binds to CD19, a transmembrane domain, and at least one In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  Then, Applicant is again reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  Therefore, it follows that most of the claims fail to describe the claimed invention   with the requisite clarity and particularity to satisfy the written description requirement.
Nevertheless, according to claim 18, the CAR comprises at least one “extracellular ligand binding domain”, a “transmembrane domain”, and at least one “intracellular signaling domain”.  
Members of the claimed plurality of CARs may have substantially different structures.
The “extracellular ligand binding domain” need not have any particular structure and while according to claim 19 it comprises the amino acid sequence of SEQ ID NO: 7, otherwise, it might not.
While according to claim 20 the intracellular signaling domain of the claimed CAR comprises a CD3 signaling domain comprising the amino acid sequence of SEQ ID NO: 10, otherwise, it need not.  It might be any intracellular signaling domain and it might be any such domain that delivers or transduces a signal (as opposed to a particular signal or type of signal).  
While according to claim 5 the transmembrane domain of the claimed CAR comprises a human CD8 chain transmembrane domain and stalk (hinge) domain comprising the amino acid sequence of SEQ ID NO: 13, otherwise, it need not.  It might 10 
Because none of the “extracellular ligand binding domain”, “transmembrane domain”, and the “intracellular signaling domain” need have any particular structure, there is no particularly identifying structure feature that is necessarily shared by at least a substantial number thereof; but because these domains need not have any particular functional characteristic, there is no correlation between any one particularly identifying structure feature, which is shared by at least a substantial number of the domains, and any one common function.
As a consequence it is submitted that the skilled artisan could not immediately envisage, recognize, or distinguish as least a substantial number of the members of the claimed genus of CARs; and for this reason it is submitted that the specification fails to describe the claimed invention with the requisite clarity and particularity to reasonably convey to the skilled artisan Applicant’s possession of thereof as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a). 
Given the facts it is apparent that one skilled in the art cannot predict whether any given polypeptide, even if described as being an “extracellular ligand binding domain”,  a “transmembrane domain”, or an “intracellular signaling domain”, will be found suitable for use in producing the claimed invention such that it can be used as intended.11
Then, even though the specification describes “extracellular ligand binding domain” comprising SEQ ID NO: 7, which binds to human CD19, and even though the specification describes a human CD8 chain transmembrane domain and stalk (hinge) domain comprising the amino acid sequence of SEQ ID NO: 13, which might be suitably used as a “transmembrane domain”, and a CD3 signaling domain comprising the amino acid sequence of SEQ ID NO: 10, which might be suitably used as an “intracellular signaling domain”, the Federal Circuit has decided that a patentee of a biotechnological See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
Once again, generalized language may not suffice if it does not convey the detailed identity of an invention and it is submitted that in this instance there is no language that adequately describes with the requisite clarity and particularity any one of the pluralities of “extracellular ligand binding domains”, “transmembrane domains”, and “intracellular signaling domains”, as a whole, to which the claims are now directed.  Even if it were clear what specific biologic function each different domain must have, a description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite structural and functional properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
In this case, since the claims are not necessarily limited to known materials having the structure and functional properties of the claimed CAR and its elements (e.g., “an intracellular signaling domain”), but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
To elaborate, inasmuch as it is unclear what function this element of the claimed 12), which has a function that renders it suitable for use in producing the claimed invention such that it can be used as intended.
Furthermore, inasmuch as it appears the specification only adequately describes a CD3 zeta signaling domain comprising the amino acid sequence of SEQ ID NO: 10, as opposed to variants thereof having amino acid sequences that are perhaps only 70% identical to SEQ ID NO: 10, Applicant is reminded that from the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Then, while one could test a plurality of structural variants of a CD3 zeta signaling domain comprising an amino acid sequence that is, for example, at least 70% identical to SEQ ID NO: 10 to determine which, if any, might have the functional characteristics necessary to be suitably used in producing the claimed invention, a “mere wish or plan” for obtaining the claimed invention is not adequate written description.  See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, in this case, it seems the actual inventive work of producing at least a substantial number of the claimed “CARs” comprised of one or more “intracellular signaling domains”, which might include, for example, structural variants of a CD3 zeta signaling domain comprising an amino acid sequence that is at least 70% identical to SEQ ID NO: 10, would be left for subsequent inventors to complete.  
Claim 5, as presently amended, is directed to a human CD8 alpha transmembrane and stalk (hinge) domain having the amino acid sequence of SEQ ID NO: 13, but inasmuch as it unclear what function this element of the CAR must have, it is not reasonably considered representative of the genus of “transmembrane domains” of which the claims CAR may be comprised.  This is especially true since the “transmembrane domain” to which claim 1, for example, is directed need not have any particular structure (i.e., it need not have or share any of the particularly identifying characteristics of a human 
Notably the specification discloses that the “transmembrane domain” might be a structural variant of a human CD8 alpha transmembrane and stalk (hinge) domain having the amino acid sequence of SEQ ID NO: 13.13  However, even if one skilled in the art could screen libraries composed of variants of a human CD8 alpha chain transmembrane domain and stalk (hinge) domain having amino acid sequences that are, for example, at least 70% identical to SEQ ID NO: 13 to identify any that might be functional equivalents of the human CD8 alpha chain transmembrane domain and stalk (hinge) domain of SEQ ID NO: 13, it cannot be predicted which will be suitably used to produce the claimed invention having the requisite functional attributes necessary to permit its use in the manner intended14; and besides, Applicant is again reminded that the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Moreover, Applicant is again reminded that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.
Further addressing the “intracellular signaling domains” of which the CAR is comprised, it appears that CARs comprising different intracellular signaling domains act to “activate" T cells engineered to express the CARs in different manners.  For example, Tang et al. (BMJ Open. 2016 Dec 30; 6 (12): e013904; pp. 1-7) discloses that due to the distinct signaling of CD28 or 4-1BB co-receptors, CARs comprising these different 15  With this in mind, especially since according to claim 13, for example, the claimed CAR need not comprise even one or any particular intracellular signaling domain, it is submitted that the CARs of SEQ ID NO: 14 and SEQ ID NO: 15 are not reasonably considered to be representative of the claimed genus of CARs.  So, for example, while T cells engineered to express a CAR comprising an intracellular CD3 signaling domain comprising the amino acid sequence of SEQ ID NO: 10 may have been found to have enhanced proliferative capacity, given the fact different intracellular signaling domains have been found to differentially influence such properties of T cells, the ability or effectiveness of any of the various different embodiments to which the claims are directed to treat cancer in a subject must be identified empirically.16
Even the spacer domain, which in the case of the disclosed “4G7-CAR” of SEQ ID NO: 15 is presumably the stalk (hinge) domain of a human CD8 polypeptide of SEQ ID NO: 13, is likely to have an important role in determining the functionality of the CD19-specific CAR.  Hudecek et al. (
    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale
Clin. Cancer Res. 2013 Jun 15; 19 (12): 3153-64), for example, describes a study in which different CARs comprising spacers of varying length derived from the extracellular IgG4-Fc spacer domain were compared (see entire document) and in which it was found that CARs with short “hinge-only spacers" were substantially more functional than CARs with relatively longer "hinge-CH2-CH3 spacers” (see entire document; e.g., the abstract).  Such results suggest that no one element of a conventional CAR can be taken for granted or presumed to function as necessary  stalk (hinge) and transmembrane domain that might have an amino acid sequence that is perhaps only 70% identical to SEQ ID NO: 13, it is submitted that the description of the “4G7-CAR” of SEQ ID NO: 15 should not be regarded as sufficient to adequately describe with the requisite clarity and particularity at least a substantial number of members of the claimed genus of structurally disparate CARs. 
It is submitted that in this case the specification only adequately describes with the requisite clarity and particularity T cells transduced with an expression vector encoding either of the two disclosed versions of CD19-specific CARs, which comprise an extracellular CD19-binding domain derived from scFv 4G7, a CD8 transmembrane and stalk domain comprising the amino acid sequence of SEQ ID NO: 13, and an intracellular CD3 signaling domain comprising the amino acid sequence of SEQ ID NO: 11.  Not described with the requisite clarity and particularity is the claimed invention in which the CAR might have a structure that is substantially different from that of the CAR of SEQ ID NO: 15. 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).

15.	Claims 13-27 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for using a method for treating cancer expressing CD19 in a human subject, said method comprising administering to the subject an engineered cytotoxic T cell expressing a CD19 specific chimeric antigen receptor (CAR) comprising an extracellular ligand binding domain comprising the amino acid sequence of SEQ ID NO: 7, which specifically binds to CD19, a CD8 stalk (hinge) and transmembrane domain comprising the amino acid sequence of SEQ ID NO: 13, and an intracellular CD3 signaling domain comprising the amino acid sequence of SEQ ID NO: 11, or more particularly a CD19 specific CAR comprising the amino acid sequenced of SEQ ID NO: 15, wherein the gene encoding CD52 in said T cell has been inactivated, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with 
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice17), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that any given substance that acts to suppress the immune system or ablate immune cells in a subject can be used in combination with a genetically engineered T cell expressing a CD19-specific CAR to treat any given type of cancer in the subject and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a substance or process that can be used as the claimed “immunosuppressive or immunoablative treatment”, as well as a genetically engineered T cell expressing “a CD19-specfic CAR”, which must presumably bind to CD19 and transduce a signal that leads to the activation of the T cell; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
Turning to another issue, according to claims 15 and 27 the invention is practiced by administering to the subject an immunosuppressive or immunoablative treatment comprising treatment with an antibody having the designation “alemtuzumab”.  It is however unclear if this particular antibody or a cell line (e.g., a hybridoma) that produces an antibody having the exact structural and chemical identity of the antibody “alemtuzumab” to which the claims refer is known and publicly available or can be reproducibly isolated without undue experimentation.  In general, it is submitted that without a commercial source from which the antibody may be freely acquired for use or without access to a cell line producing one or the other antibody to which the claims refer, it would not be possible to practice the claimed invention.  This is simply because it would not be possible to make the antibody such that it may be used in practicing the claimed 
Here Applicant is reminded that M.P.E.P. § 2404.01 states to avoid the need for a deposit, biological materials must be known and readily available – neither concept alone suffices.
Thus, although “alemtuzumab” might have been acquired for use by Applicant, even if that were the case, there would remain uncertainty as to the availability of the antibody for use in practicing the claimed invention.  Applicant has not made of record any of the facts and circumstances surrounding the access to the antibody.  M.P.E.P. § 2401.01 states:  “The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available”.  So, the fact that Applicant was able to obtain the antibody in question from whatever source prior to the filing date of the application, if that were the case, would not establish that upon issuance of a patent on the application that such material would continue to be accessible to the public.
Nevertheless, in accordance with M.P.E.P. § 2404.01, if Applicant can establish that the antibody or a cell line producing the antibody is known and readily available, the Office will accept the showing18.  However, it should be noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent. 
In any event, and particularly if the antibody or a cell line (e.g., a hybridoma) producing the antibody is not commercially available, a suitable deposit for patent 
	If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.
If the deposit has not been made under the Budapest treaty, then an affidavit or declaration by Applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, stating that the deposit has been made at an acceptable depository and that the criteria set forth under 37 C.F.R. §§ 1.801-1.809 have been met.
If the original deposit is made after the effective filing date of an application for patent, the applicant should promptly submit a verified statement from a person in a position to corroborate the fact, and should state, that the biological material which is deposited is a biological material specifically identified in the application as filed, except if the person is an attorney or agent registered to practice before the Office, in which the case the statement need not be verified. See M.P.E.P. § 1.804(b).
Furthermore, as it does not already do so, the specification should be amended to provide requisite information regarding such deposits (i.e., specific reference to the deposited material by the name of the depository and its accession number, which further provides the depository's address and the date the deposit was made).  See 37 C.F.R. § 1.809 (d). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed 

Claim Rejections - 35 USC § 102
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

17.	Claims 13-18, 22, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20130315884-A1.
Applicant is reminded that as explained above claims 13-27 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  In order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Accordingly, in this instance, because claims 13-27 are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure, the effective filing date of the claims is deemed the filing date of the instant application, namely March 26, 2019.
U.S. Patent Application Publication No. 20130315884-A1 (published November 28, 2013) (Galetto et al.) teaches a method for treating cancer expressing CD19 in a human subject, said method comprising administering to a human subject having the . 

18.	Claims 13-18, 22, and 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20130315884-A1.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
U.S. Patent Application Publication No. 20130315884-A1 (published November 

Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

22.	Claims 13-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jena et al. (PLoS One. 2013; 8 (3): e57838; pp. 1-12; electronically published March 1, 2013) in view of Kügler et al.  (Protein Eng. Des. Sel. 2009 Mar; 22 (3): 135-47) and in further view of Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), Kanda et al. (Int. J. Hematol. 2011 May; 93 (5): 586-593), and Yamaguchi et al. (Genes Cells. 2008 Aug; 13 (8): 851-61).
	The claims are herein drawn to a method for treating cancer expressing CD19 in a human subject comprising administering to the subject a combination of a genetically engineered T cell expressing a chimeric antigen receptor (CAR) protein comprising an extracellular ligand binding domain that specifically binds to human CD19 comprising the amino acid sequence of SEQ ID NO: 7, which has been derived from anti-CD19 scFv antibody “4G7” by adjoining the light and heavy chain variable regions of the antibody with a peptide linker, a spacer, the transmembrane and cytoplasmic domains of CD28, and the intracellular (cytoplasmic) signaling domain of CD3, wherein the gene encoding CD52 in said T cell has been inactivated (such that the T cells do not express CD52), and the anti-human CD52 antibody CAMPATH (alemtuzumab).
	Jena et al. teaches a chimeric antigen receptor protein comprising a scFv that specifically binds to human CD19, modified human IgG4 hinge and CH2-CH3 regions, and the CD28 (transmembrane and cytoplasmic) and CD3 (cytoplasmic) domains; see 19.  In addition Jena et al. teaches bispecific antibodies are used to target tumor cells expressing CD19 and redirected immune effector cells expressing, for example, CD3; see, e.g., pages 135 and 136.
	Jena et al. teaches the scFv was derived from anti-human CD19 antibody that is the anti-idiotype of antibody FMC63, but does not expressly suggest it might instead be derived from a different anti-human CD19 antibody or more particularly from an antibody designated 4G7. 
	The deficiency is remedied by the teachings of Kügler et al.  Kügler et al. teaches the derivation of an anti-human CD19 scFv from a murine monoclonal antibody designated 4G720; see entire document (e.g., the abstract).
	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have derived an scFv from anti-CD19 antibody 4G7 by adjoining the light and heavy chain variable regions of the antibody with a linker and then to have produced a human CD19-specific CAR protein comprising the scFv, modified human IgG4 hinge and CH2-CH3 regions, and the CD28 (transmembrane and cytoplasmic) and CD3 (cytoplasmic) domains.  In addition it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have genetically engineered human T cells to express this CAR protein and to administer to a human subject having a cancer expressing CD19 a composition comprising these genetically engineered T cells in order to treat the cancer.
	Even so, neither Jena et al. nor Kügler et al. expressly teaches the gene encoding CD52 in the genetically engineered T cells expressing the CD19-specific CAR protein has been disrupted or inactivated such that the cells do not express CD52. 
	This deficiency is remedied by the teachings of Brentjens et al. and Kanda et al.  
	Brentjens et al. teaches effective CAR T cell therapy is highly dependent on lymphodepleting preconditioning, which can be achieved through the use of 2 cyclophosphamide one day prior to receiving CD19-specific CAR (19-28z21) T cells; see entire document (e.g., the abstract).  Brentjens et al. teaches patients receiving cyclophosphamide showed greater CAR T cell persistence, as well as enhanced clinical activity (see, e.g., the abstract). 
Kanda et al. teaches alemtuzumab, an anti-human CD52 antibody has been widely used for preventing acute graft-versus-host disease (GVHD) when administered prior to allogeneic stem cell transplantation (SCT); see entire document (e.g., the abstract).  However because, as Kanda et al. teaches, T cells express CD52, it is not practical to engraft the patient while alemtuzumab still remains in the blood22, but as Kanda et al. also teaches, because alemtuzumab could remain in the blood at the lympholytic level 1–2 months after transplantation, immune reconstitution is substantially delayed, leading to a high incidence of viral infection and relapse (see, e.g., the abstract).  These teachings would have provided the artisan of ordinary skill in the art with an impetus to modify the T cells to be engrafted by inactivating or disrupting the gene encoding CD52, such that the cells do not express CD52, and will not be targeted by alemtuzumab.
Yamaguchi et al. teaches the development of mice in which the gene encoding CD52 has been disrupted; see entire document (e.g., the abstract; and Figure 4 at page 855).  Yamaguchi et al. teaches that even though CD52 is expressed on the surface of immune cells, the disruption of the gene encoding CD52 generates no discernable phenotype in the immune system (see, e.g., the abstract), suggesting that the gene in T cells may be disrupted without consequence.
It would have been prima facie obvious to one ordinarily skilled in the art before Jena et al. and Kügler et al. but using genetically engineered cells that do not express CD52 as a consequence of the inactivation or disruption of the gene encoding CD52 as suggested by the teachings of Brentjens et al., Kanda et al., and Yamaguchi et al.  In addition it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by Jena et al. nor Kügler et al. using genetically engineered T cells expressing the CD19-specific CAR but not expressing CD52 in combination with the anti-human CD52 antibody alemtuzumab.  This is because, as Brentjens et al. teaches, effective CAR T cell therapy is highly dependent on lymphodepleting preconditioning and because according to Kanda et al. teaches alemtuzumab has been widely used for lymphodepleting preconditioning prior to allogeneic transplantation to prevent or reduce the risk of GVHD, which is associated with morbidity and mortality.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have has a reasonable expectation of success because the teachings of Yamaguchi et al. suggest that disruption of the gene encoding CD52 in the T cells will not adversely affect their functionality.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to more efficaciously treat cancer expressing CD19 in human subjects (patients). 

23.	Claims 13 and 25-27 rejected under 35 U.S.C. 103 as being unpatentable over Jena et al. (PLoS One. 2013; 8 (3): e57838; pp. 1-12; electronically published March 1, 2013) in view of Kügler et al. (Protein Eng. Des. Sel. 2009 Mar; 22 (3): 135-47) and in further view of Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), Kanda et al. (Int. J. Hematol. 2011 May; 93 (5): 586-593), and Yamaguchi et al. (Genes Cells. 2008 Aug; 13 (8): 851-61), as applied to claims 13-19 and 22 above, and further in view of Turtle et al. (Sci. Transl. Med. 2016 Sep 7; 8 (355): 355ra116; pp. 1-13).
Applicant is reminded that as explained above claims 13-27 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  In order to receive benefit of the earlier Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Accordingly, in this instance, because claims 13-27 are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure, the effective filing date of the claims is deemed the filing date of the instant application, namely March 26, 2019.
	Claims 13 and 25-27 are herein drawn to the method according to claim 13 in which the immunosuppressive or immunoablative treatment comprises the administration to the subject of any one or more of alemtuzumab, fludaribine, and cyclophosphamide.
	Each of Jena et al., Kügler et al., Brentjens et al., Kanda et al., and Yamaguchi et al. teaches that which is set forth in the above rejection.  
Turtle et al. teaches preconditioning regimens including fludarabine were superior to those with cyclophosphamide alone, inducing 50% and 8% CRRs, respectively.
It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by Jena et al. and Kügler et al. but as modified per the suggestions of the teachings of Brentjens et al., Kanda et al., and Yamaguchi et al. by using a lymphodepleting preconditioning regimen comprising the administration to the subject of any one or more of alemtuzumab, fludaribine, and cyclophosphamide.  This is because it would be sensible to determine which regimen when used in conjunction with the genetically engineered T cell expressing a CD19-specific CAR is used with the greatest efficacy.  The T cells expressing the CAR will not be depleted following the administration of alemtuzumab because the cells do not express CD52, but inasmuch as it is always a common objective to optimize treatment methods, the addition of one or both of fludaribine and cyclophosphamide to the lymphodepleting preconditioning regimen should be investigated.  It might be expected that a preconditioning regimen that includes fludarabine will be found to be superior to a regimen using only cyclophosphamide since Turtle et al. teaches preconditioning See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”

24.	Claims 13, 18, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jena et al. (PLoS One. 2013; 8 (3): e57838; pp. 1-12; electronically published March 1, 2013) in view of Kügler et al. (Protein Eng. Des. Sel. 2009 Mar; 22 (3): 135-47) and in further view of Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), Kanda et al. (Int. J. Hematol. 2011 May; 93 (5): 586-593), and Yamaguchi et al. (Genes Cells. 2008 Aug; 13 (8): 851-61), as applied to claims 13-20 and 22 above, and further in view of WO2013059593-A1 and U.S. Patent Application Publication No. 20040043401-A1.
	Claims 13 and 25-27 are herein drawn to the method according to claim 13 in which the CAR comprises a CD8 stalk (hinge) and transmembrane domain comprising the amino acid sequence of SEQ ID NO: 13, a CD28 intracellular signaling domain comprising the amino acid sequence of SEQ ID NO: 11, and a CD3 intracellular signaling domain comprising the amino acid sequence of SEQ ID NO: 10.
	Each of Jena et al., Kügler et al., Brentjens et al., Kanda et al., and Yamaguchi et al. teaches that which is set forth in the above rejection.  
WO2013059593-A1 (Orentas et al.) teaches a polypeptide comprising the human CD8 hinge and transmembrane domain, which comprises an amino acid sequence that is identical to SEQ ID NO: 13 (as set forth by the instant application); see entire document (e.g., SEQ ID NO: 33).
 intracellular signaling domain, which comprises an amino acid sequence that is identical to SEQ ID NO: 10 (as set forth by the instant application); see entire document (e.g., SEQ ID NO: 7 and SEQ ID NO: 14).
Accordingly, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by Jena et al. and Kügler et al. but as modified per the suggestions of the teachings of Brentjens et al., Kanda et al., and Yamaguchi et al. using a CD19-specific CAR comprising  a CD8 stalk (hinge) and transmembrane domain comprising the amino acid sequence of SEQ ID NO: 13, a CD28 intracellular signaling domain comprising the amino acid sequence of SEQ ID NO: 11, and a CD3 intracellular signaling domain comprising the amino acid sequence of SEQ ID NO: 10.

Double Patenting
25.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

26.	Claims 13-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,874,693 in view of Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), Kanda et al. (Int. J. Hematol. 2011 May; 93 (5): 586-593), and Yamaguchi et al. (Genes Cells. 2008 Aug; 13 (8): 851-61).
The claims of the patent are drawn to a CD19 specific chimeric antigen receptor (CAR), wherein the CAR comprises the amino acid sequence of SEQ ID NO: 15, and a method of treating cancer in a subject, said method comprising administering to a subject having cancer expressing CD19 a T cell expressing the CD19 specific CAR.
The claims of the patent do not specify that the T cell is a T cell that does not express CD52; nor do the claims recite a step by which alemtuzumab, an immunodepleting anti-CD52 antibody, is administered to the subject.
These deficiencies are remedied by the teachings of Brentjens et al., Kanda et al., and Yamaguchi et al.
	Brentjens et al. teaches effective CAR T cell therapy is highly dependent on lymphodepleting preconditioning, which can be achieved through the use of chemotherapy agents and radiotherapy and moreover the study described by Brentjens et al. teaches highlights the importance of preconditioning. The study, as described by Brentjens et al., included two cohorts of ALL and CLL patients, the first receiving no prior conditioning and the second receiving 1.5-3.0 g/m2 cyclophosphamide one day prior to receiving CD19-specific CAR (19-28z23) T cells; see entire document (e.g., the abstract).  
Kanda et al. teaches alemtuzumab, an anti-human CD52 antibody has been widely used for preventing acute graft-versus-host disease (GVHD) when administered prior to allogeneic stem cell transplantation (SCT); see entire document (e.g., the abstract).  However because, as Kanda et al. teaches, T cells express CD52, it is not practical to engraft the patient while alemtuzumab still remains in the blood24, but as Kanda et al. also teaches, because alemtuzumab could remain in the blood at the lympholytic level 1–2 months after transplantation, immune reconstitution is substantially delayed, leading to a high incidence of viral infection and relapse (see, e.g., the abstract).  These teachings would have provided the artisan of ordinary skill in the art with an impetus to modify the T cells to be engrafted by inactivating or disrupting the gene encoding CD52, such that the cells do not express CD52, and will not be targeted by alemtuzumab.
Yamaguchi et al. teaches the development of mice in which the gene encoding CD52 has been disrupted; see entire document (e.g., the abstract; and Figure 4 at page 855).  Yamaguchi et al. teaches that even though CD52 is expressed on the surface of immune cells, the disruption of the gene encoding CD52 generates no discernable phenotype in the immune system (see, e.g., the abstract), suggesting that the gene in T cells may be disrupted without consequence.
Accordingly it is submitted that in view of the teachings of Brentjens et al., Kanda et al., and Yamaguchi et al., the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  To be clear, this is because, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of to practice the claimed method comprising administering to a subject having cancer expressing CD19 a T cell expressing the CD19 specific CAR to treat the cancer, but using genetically engineered cells that do not express CD52 as a Brentjens et al., Kanda et al., and Yamaguchi et al.  In addition it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of to practice the claimed method for treating the cancer in the subject by administering to the subject the genetically engineered T cells expressing the CD19-specific CAR, which do not express CD52 in combination with the anti-human CD52 antibody alemtuzumab.  This is because, as Brentjens et al. teaches, effective CAR T cell therapy is highly dependent on lymphodepleting preconditioning and because according to Kanda et al. teaches alemtuzumab has been widely used for lymphodepleting preconditioning prior to allogeneic transplantation to prevent or reduce the risk of GVHD, which is associated with morbidity and mortality.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have has a reasonable expectation of success because the teachings of Yamaguchi et al. suggest that disruption of the gene encoding CD52 in the T cells will not adversely affect their functionality.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to more efficaciously treat cancer expressing CD19 in subjects.
Notably the CAR comprising the amino acid sequence of SEQ ID NO: 15 is a CAR comprising an extracellular CD19 binding domain comprising the amino acid sequence of SEQ ID NO: 7, a CD8 hinge (stalk) and transmembrane domain comprising the amino acid sequence of SEQ ID NO: 13, and an intracellular domain comprising the costimulatory intracellular signaling domain of CD28 comprising the amino acid sequence of SEQ ID NO: 11 and the activating intracellular domain of CD3z comprising the amino acid sequence of SEQ ID NO: 10.

27.	Claims 13 and 25-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,874,693 in view of Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), Kanda et al. (Int. J. Hematol. 2011 May; 93 (5): 586-593), and Yamaguchi et al. (Genes Cells. 2008 Aug; 13 (8): 851-61) in further view of Turtle et al. (Sci. Transl. Med. 2016 Sep 7; 8 (355): 355ra116; pp. 1-13).
Claims 13 and 25-27 are herein drawn to the method according to claim 13 in which the immunosuppressive or immunoablative treatment comprises the administration to the subject of alemtuzumab and one or both of fludaribine and cyclophosphamide.
The claims of the patent are drawn to a CD19 specific chimeric antigen receptor (CAR), wherein the CAR comprises the amino acid sequence of SEQ ID NO: 15, and a method of treating cancer in a subject, said method comprising administering to a subject having cancer expressing CD19 a T cell expressing the CD19 specific CAR.
Each of Brentjens et al., Kanda et al., and Yamaguchi et al. teaches that which is set forth in the above rejection. 
Turtle et al. teaches preconditioning regimens including fludarabine were superior to those with cyclophosphamide alone, inducing 50% and 8% CRRs, respectively.
Accordingly it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date to practice the claimed method but as modified per the suggestions of the teachings of Brentjens et al., Kanda et al., and Yamaguchi et al. by using a lymphodepleting preconditioning regimen comprising the administration to the subject of alemtuzumab and one or both of fludaribine and cyclophosphamide.  This is because it would be sensible to determine which regimen when used in conjunction with the genetically engineered T cell expressing a CD19-specific CAR is used with the greatest efficacy.  The T cells expressing the CAR will not be depleted following the administration of alemtuzumab because the cells do not express CD52, but inasmuch as it is always a common objective to optimize treatment methods, the addition of one or both of fludaribine and cyclophosphamide to the lymphodepleting preconditioning regimen should be investigated.  It might be expected that a preconditioning regimen that includes fludarabine will be found to be superior to a regimen using cyclophosphamide since Turtle et al. teaches preconditioning regimens including fludarabine were superior to those with cyclophosphamide alone; but regardless of the outcome of the investigation, because it is a common objective in the art to establish a treatment regimen that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit, it would have been immediately obvious to practice the claimed invention in light of the prior art’s teachings.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
Therefore, it is submitted that in view of the teachings of Brentjens et al., Kanda et al., Yamaguchi et al., and Turtle et al., the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.

28.	Claims 13-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,517,896 in view of Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), as evidenced by Maher et al. (Nat. Biotechnol. 2002 Jan; 20 (1): 70-5).
The claims of the patent are drawn to a combination therapy comprising: (a) administering an engineered T-cell comprising an inactivated CD52 gene, wherein the T cell express a chimeric antigen receptor (CAR) that specifically binds to CD19; and (b) administering an anti-CD52 antibody, wherein the anti-CD52 antibody is alemtuzumab.
The claims of the patent do not specify that the structure of the CAR that is expressed by the T cell.
This deficiency is remedied by the teachings of Brentjens et al.
As evidenced by Maher et al.25, Brentjens et al. teaches a second-generation CAR designated “19-28z), which comprises an extracellular domain comprising a single chain antibody (scFv) derived from a murine CD19-specific monoclonal antibody, which is fused to a CD8 hinge (stalk) and transmembrane domain and, in turn, an intracellular domain comprising the signaling domains of the costimulatory receptor CD28 and the cytoplasmic signaling domain of the T-cell receptor-associated CD3 chain; see entire document (e.g., the abstract; and page 4817).
Accordingly, it is submitted that in view of the teachings of Brentjens et al., it is submitted that the subject matter claimed in the instant application would be seen as an .

29.	Claims 13 and 25-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,517,896 in view of Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), as evidenced by Maher et al. (Nat. Biotechnol. 2002 Jan; 20 (1): 70-5) in further view of Turtle et al. (Sci. Transl. Med. 2016 Sep 7; 8 (355): 355ra116; pp. 1-13).
	Claims 13 and 25-27 are herein drawn to the method according to claim 13 in which the immunosuppressive or immunoablative treatment comprises the administration to the subject of alemtuzumab and one or both of fludaribine and cyclophosphamide.
The claims of the patent are drawn to a combination therapy comprising: (a) administering an engineered T-cell comprising an inactivated CD52 gene, wherein the T cell express a chimeric antigen receptor (CAR) that specifically binds to CD19; and (b) administering an anti-CD52 antibody, wherein the anti-CD52 antibody is alemtuzumab.
The claims of the patent do not recite a step by which the immunodepleting anti-CD52 antibody alemtuzumab is administered to the subject in combination with one or both of fludaribine and cyclophosphamide. 
As noted in the above rejection, this deficiency is remedied by the teachings of Turtle et al.  
Turtle et al. teaches preconditioning regimens including fludarabine were superior to those with cyclophosphamide alone, inducing 50% and 8% CRRs, respectively.
Accordingly it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of practice the claimed method using the CD19-specific CAR described by Brentjens et al. by using a lymphodepleting preconditioning regimen comprising the administration to the subject of alemtuzumab and one or both of fludaribine and cyclophosphamide.  This is because it would be sensible to determine which regimen when used in conjunction with the genetically engineered T cell expressing a CD19-specific CAR is used with the greatest efficacy.  The T cells expressing the CAR will not be depleted following the administration of alemtuzumab because the cells do not express CD52, but inasmuch as it is always a common objective to optimize treatment methods, the addition of one or both of fludaribine and See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
Therefore, it is submitted that in view of the teachings of Brentjens et al. and Turtle et al., the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.

30.	Claims 13-27 are directed to an invention not patentably distinct from claims 1-19 of commonly assigned U.S. Patent No. 10,517,896.  Specifically, although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided in the above rejections of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,517,896 in view of Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28).
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 10,517,896, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

31.	Claims 13-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 41, 45-53, and 57-70 of copending Application No. 16/361,438 in view of Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), Kanda et al. (Int. J. Hematol. 2011 May; 93 (5): 586-593), and Yamaguchi et al. (Genes Cells. 2008 Aug; 13 (8): 851-61).
The claims of the copending application are drawn to a method of treating a patient diagnosed with cancer using immunotherapy, the method comprising administering to the patient a genetically modified primary T cell comprising an inactivated gene, wherein the inactivated gene is a gene encoding CD52 that is inactivated by targeted mutagenesis, wherein the cell comprises a chimeric antigen receptor (CAR).
The claims do not specify the specificity or structure of the CAR; nor do the claims specify the method comprises a step by which the immunodepleting anti-CD52 antibody alemtuzumab is administered to the subject.
These deficiencies are remedied by the teachings of Brentjens et al., Kanda et al., and Yamaguchi et al.
Brentjens et al. teaches treating a patient (subject) diagnosed with cancer using immunotherapy comprising administering to the patient a CD19-specific CAR T cell, which a genetically engineered T cell expressing a second-generation CAR comprising an extracellular domain comprising a single chain antibody (scFv) derived from a murine CD19-specific monoclonal antibody, which is fused to a CD8 hinge and transmembrane domain and, in turn, an intracellular domain comprising the signaling domains of the costimulatory receptor CD28 and the cytoplasmic signaling domain of the T-cell receptor- chain26; see entire document (e.g., the abstract).  
Brentjens et al. teaches an effective CD19-specific CAR T cell therapy is highly dependent on lymphodepleting preconditioning, which can be achieved through the use of chemotherapy agents and radiotherapy and moreover the study described by Brentjens et al. teaches highlights the importance of preconditioning. The study, as described by Brentjens et al., included two cohorts of ALL and CLL patients, the first receiving no prior conditioning and the second receiving 1.5-3.0 g/m2 cyclophosphamide one day prior to receiving CD19-specific CAR (19-28z27) T cells; see, e.g., the abstract.  Brentjens et al. teaches patients receiving cyclophosphamide showed greater CAR T cell persistence, as well as enhanced clinical activity (see, e.g., the abstract). 
Kanda et al. teaches alemtuzumab, an anti-human CD52 antibody has been widely used for preventing acute graft-versus-host disease (GVHD) when administered prior to allogeneic stem cell transplantation (SCT); see entire document (e.g., the abstract).  However because, as Kanda et al. teaches, T cells express CD52, it is not practical to engraft the patient while alemtuzumab still remains in the blood28, but as Kanda et al. also teaches, because alemtuzumab could remain in the blood at the lympholytic level 1–2 months after transplantation, immune reconstitution is substantially delayed, leading to a high incidence of viral infection and relapse (see, e.g., the abstract).  These teachings would have provided the artisan of ordinary skill in the art with an impetus to modify the T cells to be engrafted by inactivating or disrupting the gene encoding CD52, such that the cells do not express CD52, and will not be targeted by alemtuzumab.
Yamaguchi et al. teaches the development of mice in which the gene encoding CD52 has been disrupted; see entire document (e.g., the abstract; and Figure 4 at page 
Accordingly it is submitted that in view of the teachings of Brentjens et al., Kanda et al., and Yamaguchi et al., the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.  To be clear, this is because, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of to practice the claimed method comprising administering to a subject having cancer expressing CD19 a primary T cell expressing the CD19 specific CAR to treat the cancer, which have been genetically engineered cells so as to not express CD52 (as a consequence of the inactivation or disruption of the gene encoding CD52 by targeted mutagenesis), as suggested by Brentjens et al. in particular.  In addition it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of to practice the claimed method for treating the cancer in the subject by administering to the subject the genetically engineered T cells expressing the CD19-specific CAR, which do not express CD52 in combination with the anti-human CD52 antibody alemtuzumab.  This is because, as Brentjens et al. teaches, effective CAR T cell therapy is highly dependent on lymphodepleting preconditioning and because according to Kanda et al. teaches alemtuzumab has been widely used for lymphodepleting preconditioning prior to allogeneic transplantation to prevent or reduce the risk of GVHD, which is associated with morbidity and mortality.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have has a reasonable expectation of success because the teachings of Yamaguchi et al. suggest that disruption of the gene encoding CD52 in the T cells will not adversely affect their functionality.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to more efficaciously treat cancer expressing CD19 in subjects.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

s 13-24 are directed to an invention not patentably distinct from claims 41, 45-53, and 57-70 of commonly assigned copending Application No. 16/361,438.  Specifically, although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided in the above rejection of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over over claims 41, 45-53, and 57-70 of copending Application No. 16/361,438 in view of Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), Kanda et al. (Int. J. Hematol. 2011 May; 93 (5): 586-593), and Yamaguchi et al. (Genes Cells. 2008 Aug; 13 (8): 851-61).
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 16/361,438, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

NOTE:  Depending upon how the claims are amended in response to this Office action, additional rejections or provisional rejections on the ground of nonstatutory obviousness-type double patenting may become necessary or deemed appropriate before any indication of allowable subject matter may be made.


Conclusion


33.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Toh et al. (Cell. Mol. Immunol. 2013 Sep; 10 (5): 379-82) reviews the immune regulation of CD52-expressing T cells.
	Poirot et al. (Cancer Res. 2015 Sep 15; 75 (18): 3853-64) teaches a process for manufacturing T cells deficient in expression of CD52, a protein targeted by alemtuzumab; Poirot et al. teaches the T cells do not mediate graft-versus-host reactions and are rendered resistant to destruction by alemtuzumab and that these characteristics enable the administration of alemtuzumab concurrently or prior to engineered T cells to support their engraftment.
Morris et al. (Blood. 2003 Jul 1; 102 (1): 404-6) teaches  the pharmacokinetics of alemtuzumab, which may be used for in vivo and in vitro T-cell depletion in preparation of patients for treatments with allogeneic transplantations.
Cooper et al. (Blood. 2003 Feb 15; 101 (4): 1637-44) teaches T-cell clones can be rendered specific for CD19 by engineering the cells to express a CD19-specific CAR and then administered to leukemia patients to provide for selective augmentation of the graft-versus-B-lineage leukemia effect.
 Kochenderfer et al. (Blood. 2010 Nov 11; 116 (19): 3875-86) teaches adoptive transfer of syngeneic T cells transduced with a chimeric antigen receptor that recognizes murine CD19 can eradicate lymphoma and normal B cells.
Chen et al. (Biol. Blood Marrow Transplant. 2013 Jan; 19 (1): 28-39) teaches prevention of acute graft-versus-host disease in a xenogeneic SCID mouse model using the humanized anti-CD74 antagonistic antibody milatuzumab; Chen et al. compares the effectiveness of milatuzumab to the anti-CD52 antibody alemtuzumab. 
Each of U.S. Patent Application Publication Nos. 20190216853-A1 and 20190216854-A1 teaches or suggests methods for treating cancer comprising administering to a subject having cancer expressing CD19 a genetically engineered T cell expressing a CD19-specific CAR in combination with an anti-CD52 antibody or more particularly with alemtuzumab.
.
   
34.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
September 17, 2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As an example, it is known that alternative splicing of the gene encoding human “CD52” gives rise to multiple transcript variants encoding three structurally and functionally disparate isoforms or variants of “CD52”.  See, e.g.:
        https://www.ncbi.nlm.nih.gov/ieb/research/acembly/av.cgi?db=human&term=CD52&submit=Go.
        
        2 In this instance, it appears both “CD19” and “CD52” are designations referring to polypeptides (orthologs) occurring in a very large number of different mammals (and other animals) including, for example, human, mouse, monkey, dog, pig, and horse.  To which one or more of these polypeptides are the claims directed?
        
        3 See the written description rejection that follows.  As explained therein it is submitted that rather than adequately describing the claimed invention with the requisite clarity and particularity to reasonably convey to the skilled artisan Applicant’s possession thereof, the instant application only adequately describes a method of treating cancer in a human subject comprising administering to the subject an engineered human T cell expressing a human CD19-specific CAR, which does not express human CD52, and particularly if the CAR comprises SEQ ID NO: 15 or an extracellular domain comprising the scFv of SEQ ID NO: 7. 
        4 Notably, at page 18 of the specification, there is a disclosure that the cell compositions of the present invention are administered to a patient in conjunction with […] T cell ablative therapy using […] antibodies such as OKT3 or CAMPATH”.
        
        5 A “biosimilar” is a biological product that is developed to be similar to an already FDA-approved biologic, which is known as the reference product (e.g., Xdivane (nivolumab) is a biosimilar of OPDIVO (nivolumab), which is currently under development). It can be tempting to think of a biosimilar as a “generic” version of the reference product. However, there are many important differences between biosimilars and generic versions of conventional medications (generic drugs). A generic drug is chemically identical to its brand-name counterpart—an exact copy.   A biosimilar is not an exact duplicate of another biologic. There is a degree of natural variability in all biological products; it is not possible to generate a precise copy of a product that comes from living cells.  A biosimilar may have a different structure than the reference product, but the active substances are essentially the same in molecular and biological terms.  See https://www.biosimilarsresourcecenter.org/faq/what-are-biosimilars/.     
        
        6 This subject is further addressed in the written description and enablement rejections that follow.
        7 See M.P.E.P. § 2172 (II).
        8 According to the claims the extracellular ligand binding domain of the CAR comprises the amino acid sequence of SEQ ID NO: 7.
        
        9 The specification discloses that the term "subject" is to be understood as a term that is inclusive of all members of the animal kingdom (page 27, lines 17 and 18).
        10 Not all transmembrane and spacer domains are equivalent since, for example, some transmembrane domains are relatively more substantial and cross the cell membrane more than once, but even from the standpoint of CARs, as addressed in further detail below, it has been determined that the role of the transmembrane and spacer domains is not trivial and accordingly it is not just any transmembrane domain and spacer that may be used to construct a functioning CAR.
        
        11 This point is addressed in additional detail below.
        12 See, e.g., the disclosure at page 7, lines 5-9 of the specification:  “In a preferred embodiment, the signaling transducing domain of the CAR can comprise the CD3zeta signaling domain which has amino acid sequence with at least 70%, preferably at least 80%, more preferably at least 90%, 95% 97% or 99% sequence identity with amino acid sequence selected from the group consisting of (SEQ ID NO: 10).”
        13 See, e.g., the disclosure at page 9, lines 6-9 of the specification:  “In another particular embodiment, said transmembrane and hinge domains comprise a part of human CD8 alpha chain, preferably which comprises at least 70%, preferably at least 80%, more preferably at least 90%, 95% 97% or 99% sequence identity with amino acid sequence selected from the group consisting of SEQ ID NO: 13.”
        
        14 Here Applicant is again reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
        15 Notably Tang et al. (supra) discloses that a T cells engineered to express a CD19-specific CAR comprising intracellular signaling domains derived from both CD28 and 4-1BB exhibited relatively greater proliferative capacity than T cells engineered to express such a CAR comprising only one or the other of these signaling domains (see, e.g., page 6).
        
        16 Here Applicant is again reminded that Applicant is reminded that the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Moreover, Applicant is reminded that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  
        
        17 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        18 M.P.E.P. § 2404.01 states:  “The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).”
        
        
        19 For clarity with particular regard to claim 23 the cytoplasmic domain of CD28 of which the disclosed chimeric antigen receptor protein is comprised is an intracellular signaling domain; accordingly the protein described by Jena et al. comprises two intracellular signaling domains: the cytoplasmic domain of CD28 and the cytoplasmic domain CD3.
        
        20 Kügler et al. teaches the scFv was produced by adjoining the light and heavy chain variable regions of the antibody with a linker having the amino acid sequence (Gly4Ser)3 (see, e.g., Figure 3 at page 142).
        
        21 This is a second-generation CAR comprising an extracellular domain comprising a single chain antibody (scFv) derived from a murine CD19-specific monoclonal antibody, which is fused to a CD8 hinge and transmembrane domain and, in turn, an intracellular domain comprising the signaling domains of the costimulatory receptor CD28 and the cytoplasmic signaling domain of the T-cell receptor-associated CD3 chain.  See, e.g., Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), which at page 4817 cites Maher et al. (Nat. Biotechnol. 2002 Jan; 20 (1): 70-5) as teaching structural features of the CD19-specific CAR designated “19-28z”.  See Maher et al.; see entire document (e.g., the abstract; Figure 1).
        
        22 The lymphodepleting antibody will bind to T cells expressing CD52, leading to the destruction of the cells.
        23 This is a second-generation CAR comprising an extracellular domain comprising a single chain antibody (scFv) derived from a murine CD19-specific monoclonal antibody, which is fused to a CD8 hinge and transmembrane domain and, in turn, an intracellular domain comprising the signaling domains of the costimulatory receptor CD28 and the cytoplasmic signaling domain of the T-cell receptor-associated CD3 chain.  See, e.g., Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), which at page 4817 cites Maher et al. (Nat. Biotechnol. 2002 Jan; 20 (1): 70-5) as teaching structural features of the CD19-specific CAR designated “19-28z”.  See Maher et al.; see entire document (e.g., the abstract; Figure 1).
        
        24 The lymphodepleting antibody will bind to T cells expressing CD52, leading to the destruction of the cells.
        25 Brentjens et al. cites Maher et al. as teaching the structural features of the CAR designated “19-28z” at page 4817. 
        26 Notably at page 4817 Brentjens et al. cites Maher et al. (Nat. Biotechnol. 2002 Jan; 20 (1): 70-5) as teaching structural features of the CD19-specific CAR designated “19-28z”.  See Maher et al.; see entire document (e.g., the abstract; Figure 1).
        
        27 This is a second-generation CAR comprising an extracellular domain comprising a single chain antibody (scFv) derived from a murine CD19-specific monoclonal antibody, which is fused to a CD8 hinge and transmembrane domain and, in turn, an intracellular domain comprising the signaling domains of the costimulatory receptor CD28 and the cytoplasmic signaling domain of the T-cell receptor-associated CD3 chain.  See, e.g., Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), which at page 4817 cites Maher et al. (Nat. Biotechnol. 2002 Jan; 20 (1): 70-5) as teaching structural features of the CD19-specific CAR designated “19-28z”.  See Maher et al.; see entire document (e.g., the abstract; Figure 1).
        
        28 The lymphodepleting antibody will bind to T cells expressing CD52, leading to the destruction of the cells.